Case 19-80064-TLS            Doc 513       Filed 02/26/19 Entered 02/26/19 15:56:29                         Desc Main
                                          Document     Page 1 of 11



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

                                                              )
In re:                                                        ) Chapter 11
                                                              )
SPECIALTY RETAIL SHOPS HOLDING                                ) Case No.: 19-80064 (TLS)
CORP., et al., 1                                              )
                                                              )
                                     Debtors.                 ) (Jointly Administered)



  APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
  FOR ENTRY OF AN ORDER UNDER 11 U.S.C. §§ 1103(a) AND 328(a) AND FED. R.
  BANKR. P. 2014(a) AUTHORIZING RETENTION OF BACK BAY MANAGEMENT
 CORPORATION AND ITS DIVISION, THE MICHEL-SHAKED GROUP, AS EXPERT
        CONSULTANT AND DR. ISRAEL SHAKED AS EXPERT WITNESS
                    NUNC PRO TUNC TO FEBRUARY 12, 2019

         The Official Committee of Unsecured Creditors (the “Committee”) of the debtors and

debtors in possession (the “Debtors”) in the above-captioned cases hereby submits its application

(the “Application”) for entry of an order, pursuant to sections 1103(a) and 328(a) of title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing the retention of Back Bay

Management Corporation and its division, The Michel-Shaked Group (“BBM/MSG”) as expert

consultant and Dr. Israel Shaked as expert witness nunc pro tunc to February 12, 2019. In

support of the Application, the Committee submits the Declaration of Dr. Israel Shaked (the

“Shaked Declaration”), attached hereto as Exhibit A and incorporated herein by reference. In

further support of the Application, the Committee respectfully represents:


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.


DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29             Desc Main
                                       Document     Page 2 of 11


                                     JURISDICTION AND VENUE

                 1.         This Court has jurisdiction to consider the Application pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue of this

case and the Application in this District is proper under 28 U.S.C. §§ 1408 and 1409.

                 2.         The statutory bases for the relief requested herein are Bankruptcy Code

sections 1103(a) and 328(a) and Bankruptcy Rule 2014(a).

                                             BACKGROUND

                 3.         On January 16, 2019 (the “Petition Date”), the Debtors each filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the District of Nebraska (the “Court”), thereby commencing these chapter

11 cases (the “Cases”). The Debtors continue in possession of their property and are operating

and managing their businesses as debtors in possession pursuant to the provisions of 11 U.S.C.

§§ 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

these Cases.

                 4.         On January 18, 2019, the Office of the United States Trustee appointed the

Committee pursuant to section 1102 of the Bankruptcy Code. The Committee consists of the

following seven (7) members: (i) Hanesbrands, Inc.; (ii) Readerlink Distribution Services, LLC;

(iii) Home Products International N.A.; (iv) McKesson Corp.; (v) Notations, Inc.; (vi) LCN SKO

Omaha (Multi) LLC; and (vii) Realty Income Corporation. See Appointment of Committee of

Unsecured Creditors [Docket No. 95].

                                         RELIEF REQUESTED

                 5.         By this Application, the Committee requests the entry of an order,

pursuant to sections 1103(a) and 328(a) of the Bankruptcy Code and Bankruptcy Rule 2014(a),

                                                     2
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29                    Desc Main
                                       Document     Page 3 of 11


authorizing the Committee to employ and retain BBM/MSG to provide expert consulting

services and Dr. Israel Shaked to provide expert witness services to the Committee nunc pro tunc

to February 12, 2019, in accordance with the terms and conditions set forth in the agreement

attached hereto as Exhibit B (the “Engagement Agreement”). 2 The biographies of Dr. Shaked

and the principals primarily expected to work on this engagement are set forth on Exhibit C

hereto.

                 6.         As set forth in the Engagement Agreement, the Committee proposes to

retain BBM/MSG for the purpose of providing the expert consulting and testimony services

described below. For the reasons set forth herein, the Committee submits that the relief

requested is in the best interests of the Committee, unsecured creditors, and the Debtors’ estates,

 and, therefore, should be granted.

                                    SERVICES TO BE RENDERED

                 7.         The parties have entered into the Engagement Agreement, which governs

the relationship between the Committee and BBM/MSG. The terms and conditions of the

Engagement Agreement were negotiated at arm’s length and reflect the parties’ mutual

agreement as to the efforts that will be required in this engagement. Under the Engagement

Agreement, in consideration for the compensation contemplated thereby, BBM/MSG and Dr.

Shaked have agreed to provide the services described herein.

                 8.         The Committee seeks to retain BBM/MSG and Dr. Shaked for the purpose

of providing the following services (collectively, the “Services”):



2
 Any references to or summaries of the Engagement Agreement in the Application are qualified by the express terms
of the Engagement Agreement, which shall govern if there is any conflict between the Engagement Agreement and
the summaries provided herein. Additionally, any capitalized terms used in the Application and not otherwise
defined herein shall have the meanings ascribed to such terms in the Engagement Agreement.


                                                       3
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513     Filed 02/26/19 Entered 02/26/19 15:56:29               Desc Main
                                        Document     Page 4 of 11


                 a.         expert consulting services and expert testimony regarding the Debtors’
                            estates’ claims relating to the pre-petition dividend recapitalizations,
                            including solvency and capital surplus analysis;

                 b.         expert consulting services and expert testimony in connection with the
                            valuation of the Debtors’ business and any litigation arising in these cases
                            as reasonably requested by the Committee consistent with BBM/MSG’s
                            and Dr. Shaked’s roles in these cases and not duplicative of services being
                            performed by other professionals retained by the Committee;

                 c.         assisting with the preparation of affidavits/declarations, depositions and
                            briefing in these cases, if necessary, concerning the issues for which they
                            are providing expert consulting services and expert testimony; and

                 d.         preparing for and providing both deposition and court testimony in these
                            cases regarding the issues for which they are providing expert consulting
                            services and expert testimony.

 By separate applications, the Committee is seeking to retain other professionals in these cases,

 including Pachulski Stang Ziehl & Jones LLP and FTI Consulting, Inc. BBM/MSG and Dr.

 Shaked will coordinate and work with these professionals in order to minimize any duplication

 of services on behalf of the Committee.

                                           BASIS FOR RELIEF

                 9.         Prior to the Petition Date, the Debtors engaged in certain equity

transactions with Sun Capital, including upstreaming a significant amount of dividends. It is

necessary and essential that the Committee, as the statutory fiduciary for all unsecured creditors

in these cases, employ an expert consultant and witness to render the foregoing Services. In light

of the complexity of the Debtors’ transactions with its equity sponsor and the Debtors’ business

itself, the Committee requires the services of seasoned and experienced experts who can enable

the Committee to adequately assess financial and valuation issues with respect to the potential

estate claims arising out of the insider transactions and other aspects of the Debtors’ business.

The Committee believes that BBM/MSG and Dr. Shaked are well-qualified to provide the



                                                      4
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29           Desc Main
                                       Document     Page 5 of 11


Services in a cost-effective, efficient and timely manner. As described below and more fully in

the Shaked Declaration, BBM/MSG and Dr. Shaked have extensive experience in the analysis of

solvency, capital surplus and valuation of public and privately-held businesses, including

businesses that are complex, international organizations. For example, Dr. Shaked has been

engaged in the following cases: AIG, American Chain Link Fence, Belle Casinos, Bennett

Funding Group, Caesars Entertainment, Congoleum, Dragon Systems, Duro Industries, Enron,

Enron Global Power & Pipelines, Flintkote, FoxMeyer, Halliburton, Hechinger, Home Insurance,

Jones Truck Lines, Lernout & Hauspie, Lincoln North Partnership, M4 Environmental, Merry-

Go-Round, MGM/UA Communications, Mirant, Mirant Americas Energy Marketing, Morse

Tool, Munford Inc. (d/b/a Majik Market), North Manchester Foundry, Payless ShoeSource,

Polaroid, Quigly, Refco, Telecom Argentina, Vencor, Ventas Realty, Vetta Sports, Wieboldt

Stores, and World Bazaar. Accordingly, BBM/MSG and Dr. Shaked are well qualified to

perform these services and assist the Committee in these cases.

                                  DISCLOSURE OF CONNECTIONS

                 10.        To the best of the Committee’s knowledge, as set forth in the Shaked

Declaration, BBM/MSG has not encountered any creditors of the Debtors in which an actual

conflict exists between BBM/MSG and such creditors, and neither Dr. Shaked, BBM/MSG, nor

any partner, or associate thereof, has any connection with the Debtors, their creditors, or any

other parties in interest herein, or their respective attorneys and accountants, the U.S. Trustee, or

any person employed in the Office of the U.S. Trustee or any Bankruptcy Judge currently serving

on the United States Bankruptcy Court for the District of Nebraska, except as set forth in the

Shaked Declaration. As set forth in the Shaked Declaration, to the extent that any new relevant

facts or relationships bearing on the matters described herein are discovered or arise, BBM/MSG


                                                     5
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29            Desc Main
                                       Document     Page 6 of 11


and Dr. Shaked will use reasonable efforts to promptly file a supplemental declaration, as

required by Bankruptcy Rule 2014(a).

                                  PROFESSIONAL COMPENSATION

                 11.        BBM/MSG intends to seek compensation for services rendered and

expenses incurred in accordance with the Bankruptcy Code, the Bankruptcy Rules, and any

applicable Orders of the Court.

                 12.        The Committee proposes to compensate BBM/MSG for services rendered

at the hourly rates that are in effect from time to time and to reimburse BBM/MSG according to

BBM/MSG’s customary reimbursement policies. BBM/MSG’s current range of standard hourly

rates, subject to change from time to time, range from $850 for managing directors to $175 for

paraprofessionals. Specifically, Dr. Shaked’s standard hourly rate is $850 and Brad Orelowitz’s

 standard hourly rate is $625.

                 13.        As set forth in the Shaked Declaration, Dr. Shaked believes, and the

 Committee agrees, that the foregoing compensation arrangements are (a) reasonable, (b) market-

 based, and (c) merited by BBM/MSG’s and Dr. Shaked’s extensive knowledge and experience in

 the matters for which they are being retained.

                 14.        As more fully described in the Shaked Declaration, BBM/MSG is not a

 prepetition creditor of the Debtors. No promises have been received by BBM/MSG as to

 compensation or payment in connection with this retention other than in accordance with the

 provisions of the Bankruptcy Code, the Bankruptcy Rules, and Orders of this Court. BBM/MSG

 has no agreement with any non-affiliated person or entity to share with such entity any

 compensation received in connection with this retention except as set forth in the Shaked

 Declaration.


                                                     6
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513     Filed 02/26/19 Entered 02/26/19 15:56:29            Desc Main
                                        Document     Page 7 of 11


                                      APPLICABLE AUTHORITY

                 15.        To assist the Committee with its statutory rights and duties under section

1103(c) of the Bankruptcy Code, a Committee may retain experts and consultants. See 11 U.S.C.

§§ 328(a) and 1103(a); see also In re Payless Holdings, LLC, Case No. 17-42267 [Docket No.

1146] (Bankr. E.D. Mo. June 16, 2017); In re Motors Liquidation Co., Case No. 09-50026

(Bankr. S.D.N.Y. Apr. 30, 2010) [Docket No. 5683] (authorizing the official committee of

unsecured creditors to retain a consultant for valuation of asbestos liabilities under sections 328

and 1103 of the Bankruptcy Code); In re SFX Entertainment, Inc., Case No. 16-10238 (Bankr. D.

Del. Sept. 27, 2016) [Docket No. 1068] (authorizing the official committee of unsecured

 creditors to retain a consultant for valuation of the business pursuant to a plan of reorganization).

                 16.        Bankruptcy Rule 2014 requires that an application for retention of a

 professional person include:

                 [S]pecific facts showing the necessity for the employment, the
                 name of the person to be employed, the reasons for the selection,
                 the professional services to be rendered, any proposed arrangement
                 for compensation, and to the best of the applicant’s knowledge, all
                 of the person's connections with the debtor, creditors, any other
                 party in interest, their respective attorneys and accountants, the
                 United States trustee, or any person employed in the office of the
                 United States trustee.

 Fed. R. Bankr. P. 2014(a).

         17.     Based on the foregoing and as further supported by the Shaked Declaration, the

 Committee believes that the retention of BBM/MSG and Dr. Shaked to provide expert consulting

 and witness services is necessary and appropriate, and in the best interests of the Committee, the

 estates and their creditors.




                                                      7
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS            Doc 513     Filed 02/26/19 Entered 02/26/19 15:56:29             Desc Main
                                        Document     Page 8 of 11


                                                  NOTICE

                 18.        Notice of this Application has been given to the following parties: (i) the

Office of the United States Trustee for the District of Nebraska; (ii) counsel for the Debtors; (iii)

the agent under the Debtors’ prepetition asset-backed facility; (iv) the agent under the DIP

Facility; (v) the agent under the Debtors’ prepetition term loan facility; and (vi) all parties that

have requested to receive notice pursuant to Bankruptcy Rule 2002. In light of the nature of the

relief requested herein, the Committee respectfully submits that no other or further notice is

required.

                                       NO PREVIOUS REQUEST

                 19.        No previous request for the relief sought herein has been made by the

Committee to this Court or any other court.




                                                      8
DOCS_NY:38686.2 78686/002
Case 19-80064-TLS   Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29   Desc Main
                              Document     Page 9 of 11
Case 19-80064-TLS        Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29          Desc Main
                                   Document     Page 10 of 11




                                   CERTIFICATE OF SERVICE

       I certify that on February 26, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to all counsel
of record registered with the CM/ECF system.

        I further certify that on February 26, 2019, I served the following parties by first
class, U.S. Mail, postage prepaid:

Jeanmarie Baer on behalf of                         IBM Credit LLC
Creditor Baylor County                              Andrew Gravina - Special Handling Group
Perdue,Brandon,Fielder,Collins&Mott                 7100 Highlands Pkwy
PO Box 8188                                         Smyrna, GA 30082-4859
Wichita Falls, TX 76307
                                                    Dennis Lutgen
Ducera Partners, LLC                                Westwind Plaza
499 Park Avenue                                     1108 North Independence
16th Floor                                          Box 504
New York, NY 60022                                  Beloit, KS 67420

Matthew A. Feldman                                  Jennifer L. Marines on behalf of Creditor
Willkie Farr & Gallagher, LLP                       United Parcel Service, Inc.
787 Seventh Avenue                                  Morrison & Foerster LLP
New York, NY 10019                                  250 West 55th Street
                                                    New York, NY 10019-9601
Greenfield Community Development
Corporation                                         Patrick J. Nash, Jr. on behalf of Debtor
215 S. First Street                                 Specialty Retail Shops Holding Corp.
Greenfield, IA 50849                                Kirkland & Ellis LLP
                                                    300 North LaSalle
Hilco Real Estate, LLC                              Chicago, IL 60654
5 Revere Drive
Suite #206                                          Northwest Natural Gas Company
Northbrook, IL 60062                                Attn: Ashlee Minty, CCRA, CBA
                                                    220 NW 2nd Avenue
Holly Plaza LLC                                     Portland, OR 97209
2055 Driscoll Dr.
Reno, NV 89509                                      PRA Receivables Management, LLC
                                                    PO Box 41021
                                                    Norfolk, VA 23541
Case 19-80064-TLS     Doc 513    Filed 02/26/19 Entered 02/26/19 15:56:29       Desc Main
                                Document     Page 11 of 11


                                               Wisconsin Rapids Water Works and
Trevor R. Pincock on behalf of Creditor        Lighting Commission
Terence M. Tombari                             Attn: Jeff Kuhn, CPA
Lukins & Annis, P.S.                           221 16th St.
717 West Sprague Ave., Ste. 1600               PO Box 399
Spokane, WA 99201                              Wisconsin Rapids, WI 54495

Prime Clerk LLC                                Zhangusa Investments, LLC dba ZiMart
830 3rd Avenue                                 Kermit LLC, a Texas series limited liab. Co.
3rd Floor                                      3420 Pine Ave.
New York, NY 10022                             Waco, TX 76708




                                                      /s/ Celia M. Baker
                                                      Celia M. Baker
